26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ALLSTATE INSURANCE COMPANY, an Illinois corporation,Plaintiff-Appellant,v.Aaron MARINUCCI, Toni Lynn Schwartz, and David Wiltsee,Defendants-Appellees.
No. 93-15210.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 12, 1994.*Decided May 26, 1994.

Before:  FERGUSON, NOONAN, T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
On December 11, 1992, the district court ordered that all proceedings in this case be stayed pending final resolution of the underlying state court action.  On April 13, 1994, the Superior Court in Santa Clara County entered judgment in that case in favor of David Wiltsee based on Aaron Marinucci's negligence.  That decision is not yet final since the time for appeal has not yet expired.


3
Allstate seeks review of the district court's stay order.  Rather than this court determining the merits of Allstate's appeal, at this time it is advisable that the district court should first reevaluate its stay in light of the outcome of the state court action, including the possible issue of mootness.


4
Accordingly, the order of the district court staying this federal action is vacated and the case is remanded to the district court for such proceedings and orders as are necessary and proper under all of the circumstances.


5
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3